DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 11,271,801 (parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims do not feature any limitations that are patentably distinct from the limitations of the claims in the parent case.  The current limitations are broader versions of what is claimed in the parent application and do not feature any patentably distinct features that are not claimed in the parent case.  Claim 1-8 correspond to claims 1-8 in the parent.  Claims 9-10 correspond to claims 10 and 11 in the parent.  Independent claims 11 and 16 correspond to claims 12 and 17 of the parent.  Claims 12-15 correspond to 13-16 of the parent.  Claims 17-19 correspond to claims 18-20 of the parent.  Claim 20 is obvious in view of claims 7 and 16 of the parent which show the same limitation in the context of the method and medium.
A call was made on 10/3/2022 by the Examiner to Vikas Bhargava (Reg. No. 68,005), who worked on the parent application.  Th Examiner left a voice mail requesting a terminal disclaimer for the parent application.  The voice mail was not returned and a terminal disclaimer was not filed, as of 10/12/2022, so the Examiner is issuing the rejection for the applicant to consider.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:  In the parent case the Examiner had applied U.S. Patent Application Publication Number 2016/0055064 by Gostev to show that a user that a restored VM can have restricted access to only the user that initiated the backup.  As shown in paragraphs 25 and 26 of Gostev all administrators have access but then in paragraphs 71 and 72 only the administrator performing the restoration has a visible scope of the image level backup corresponding to the image request.  Gostev however does not prevent a first type of user that previously had access from accessing the node implemented by the restored version.  Gostev is concerned with only allowing a single administrator but does nothing to manage the access by a type of user that previously had access.  U.S. Patent Application Publication Number 2014/0230077 by Muff et al. taught managing various levels of securing data in response to a context switch (see paragraph 9 and 92-95) however Muff does not explicitly teach the prevention of a type of user that previously had access from accessing a node on a restored virtual machine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442